Hill, C. J.
The jury were authorized to find, from the evidence in this case, that a scheme was entered into between the vendor and the purchaser to evade the provisions of the Civil Code (1910), § 3226, regulating the sale of merchandise in bulk, by which the plaintiff, as a creditor of the vendor, was defrauded; and the verdict returned against the purchaser, on the traverse of his answer to the summons of garnishment served at the instance of the plaintiff, was fully supported by the evidence, and no error of law appears. Judgment affirmed.